Citation Nr: 0518086	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for vitiligo.

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for chronic low back pain.

4.  Entitlement to an initial compensable evaluation for 
bilateral pterygia and pingueculae.

5.  Entitlement to an initial compensable evaluation for 
maxillary sinusitis.

6. Entitlement to an initial compensable evaluation for 
duodenal ulcer disease, status post gastrectomy, with chronic 
gastritis and benign gastric polyp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to March 
1967 and from January 1972 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The Board remanded the issues that are the subject of this 
decision in October 2003.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the RO increased both of the disability 
evaluations assigned to the veteran's chronic low back pain 
and vitiligo from noncompensable to 10 percent disabling.  
The Court of Veterans Appeals (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the veteran has perfected the issue of a 
compensable evaluation for his duodenal ulcer that was 
remanded for the issuance of a Statement of the Case in 
October 2003.  That issue is therefore now properly before 
the Board for appellate consideration.

In February 2004 and October 2004 the veteran submitted 
statements asserting that he should be compensated for his 
service-connected infectious hepatitis.  While the October 
2004 statement was expressed in terms of a notice of 
disagreement, the Board notes that there are no recent rating 
decisions addressing the veteran's infectious hepatitis, 
thus, the statements should be construed as informal claims 
for increased rating.  The veteran also submitted a statement 
in October 2004 disagreeing with the 10 percent disability 
rating for chronic back pain.  His arguments solely addressed 
the disability produced by his service-connected degenerative 
disc disease of the cervical spine which is a separate 
disability and the propriety of its current rating is not in 
appellate status.  The Board finds that these statements 
should be construed as claims for increased ratings for his 
cervical spine disability and residuals of hepatitis and 
refers the issues to the RO for appropriate notice and 
development.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim of entitlement to 
an initial compensable rating for duodenal ulcer disease, 
status post gastrectomy, with chronic gastritis and benign 
gastric polyp.  Accordingly, this issue is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The evidence does not show the presence of headaches 
during the veteran's period of active service, a current 
diagnosis of a headache disorder, or of an etiological link 
between any current complaints of headaches and any incident 
or occurrence during the veteran's period of active service.

3.  Prior to August 30, 2002, the veteran's vitiligo affected 
an exposed surface area.

4. From August 30, 2002, the veteran's vitiligo affected an 
exposed surface area, but less than 20 percent of the entire 
body or 20 to 40 percent of exposed areas.  He did not use 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

5.  The service-connected chronic low back pain is manifested 
by complaints of low back pain radiating down the left leg 
with radiographic findings of mild osteoporosis and 
degenerative joint disease of the L5-S1 disc space.

6.  The veteran's bilateral pterygia and pingueculae are not 
productive of impaired visual acuity or field loss but are 
productive of secondary bilateral epiphora.

7.  The veteran's maxillary sinusitis is productive of no 
incapacitating episodes over the course of a year and only 
occasional purulent discharge.


CONCLUSIONS OF LAW

1.  Headaches were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
vitiligo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.118 Diagnostic Code 
(DC) 7806, 7823 (2004), 38 C.F.R. § 4.118 DC 7806 (2002).

3.  The criteria for a disability rating greater than 10 
percent for the service-connected chronic low back pain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237 (effective 
September 26, 2003) (2004); 38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a, DCs 5292 and 5295 (2003).

4.  The criteria for a 20 percent disability rating, but no 
more, for bilateral epiphora secondary to bilateral pterygia 
have been met. 38 U.S.C.A. §§ 1155, 7104 (West. 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.83a, 4.84a; 
Diagnostic Code 6025, 6034 (2004).

5.  The criteria for a compensable disability rating for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, DC 
6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

With regard to the propriety of the initial evaluations 
assigned the veteran's service-connected disabilities 
currently on appeal the duty to notify provisions of the VCAA 
are inapplicable.  In a Precedent Opinion dated in December 
2003, the VA General Counsel found that the duty to notify 
provisions of 38 U.S.C.A. § 5103 are not applicable to issues 
arising from, or "downstream" from, the grant of service 
connection such as claims for an earlier effective date or 
disagreement with the initial rating of a newly service-
connected disability.  See Vet. Aff. Op. Gen. Couns. Prec. 8-
2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).

Nevertheless, in June 2001 and January 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for both service 
connection and increased rating, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the June 2001 and January 
2004 VCAA notice letters were provided to the veteran long 
after the initial adjudication of his claims.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place prior to the enactment of the VCAA 
and the promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the September 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the veteran received the same 
benefit of the RO's full consideration of the all the 
evidence of record, as he would have received had he received 
the VCAA notice prior to initial adjudication.  Moreover, the 
Board notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in October 2003 to obtain additional records as well 
as VA examination reports.  The RO has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).

Review of the evidence of record reveals that the veteran 
currently complains of headaches that he relates to a fall in 
service.  He argues that in 1972 he fell off the wing of a C-
130.  He states that his head hit the rail of a stand.  
Because he was able to walk away, his supervisor did not see 
reason for him to seek medical attention.  He states that he 
has had headaches since the time of the accident.

Review of the veteran's treatment records indicates that he 
was treated for a laceration of the head in November 1972 
with 4 sutures.  In January 1973 he was noted to have fallen 
off a fuselage and hit, among other things, his head.  The 
left side of his face was reported to be swollen.

Review of the remaining service medical records is completely 
negative for any report of chronic headaches.  Review of the 
reports of medical history taken in conjunction with periodic 
service physical examinations reveals that he specifically 
denied frequent or severe headaches on multiple occasions, 
without responding positively on a single occasion.

At the February 2004 VA examination, the veteran reported 
that he has headaches at least once per week that were 
relieved with aspirin.  The examiner noted that review of the 
veteran's VA records did not indicate continuous headaches 
during clinical visits.  The diagnosis was symptomatic 
headaches with no obvious organic pathology.  The examiner 
noted that is was not at least as likely as not that the 
headaches were due to any organic involvement or injury 
during the veteran's previous service.

Although the service medical records reflect treatment for a 
superficial injury to the head in service, there is no 
medical evidence of record that establishes a relationship 
between the veteran's current headaches and the in-service 
treatment.  In fact, the February 2004 VA examiner 
specifically found it unlikely that any current headaches 
were related to the veteran's period of active service.  
Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

Finally, the Board observes that the veteran himself asserts 
that his current headaches are related to service.  As a 
layperson, the veteran is competent to relate and describe 
his symptoms; however, to the extent that headaches may have 
multiple causes, a determination as to the etiology of them 
in this case requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origin of his headaches is not 
competent evidence required to establish service connection.  

In sum, the preponderance of the evidence is against the 
claim for service connection for headaches.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Generally speaking, a veteran's descriptions of observable 
symptomatology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered together with the available 
clinical evidence of record in order to arrive at a proper 
determination of the evaluation to be assigned under the 
pertinent rating criteria.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased compensation, the Board should first determine 
whether application of the revised version would produce 
retroactive effects.  A new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, a 
higher rating based on the new version can be assigned no 
earlier than the effective date of the regulatory change.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change, VA can apply only the earlier version of 
the regulation.

Initial Disability Evaluation Greater Than 10 Percent For 
Vitiligo

The veteran's vitiligo is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.118, diagnostic code 7899-7806.  
The Board notes during the pendency of this claim, the rating 
criteria for evaluating skin disorders were amended, 
effective from August 30, 2002. See 67 Fed. Reg. 147, 49590- 
49599 (July 31, 2002).  These amendments added a specific 
diagnostic code, DC 7823, to the rating schedule.  The 
veteran was notified of and evaluated under the new 
regulations in the September 2004 rating decision and SSOC; 
however, the AMC did not include notice of the provisions of 
DC 7823.  The veteran is already in receipt of the maximum 
available evaluation under DC 7823.  Therefore, although the 
AMC failed to include the new DC 7823 in the SSOC or rating 
decision, there is no prejudice to the veteran in proceeding 
with evaluating the merits of his claim.  Bernard, supra.

Prior to August 30, 2002, the veteran's vitiligo was 
evaluated by analogy under diagnostic code 7806, which 
provides for a 10 percent rating for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area. 38 C.F.R. § 4.118. A 30 percent rating was 
assigned for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that prior to August 
30, 2002, the veteran's vitiligo more closely approximates 
the criteria for the current 10 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, VA outpatient 
treatment records dated before August 2002 were devoid of 
complaints with regard to vitiligo.

On the veteran's initial VA examination in November 1997, 
scattered small round lesions on the veteran forearms and 
thighs were noted.  He was noted to be a black male and the 
lesions were white circular lesions typical of vitiligo.

The Board has found that the veteran's vitiligo warrants a 10 
percent rating prior to August 30, 2002, for patches on 
exposed surface areas. 38 C.F.R. § 4.118 DC 7806. However, 
there is no evidence that it was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement 
to warrant an increase to 30 percent disabling. Id.

As noted above, the skin regulations were changed effective 
August 30, 2002.  New DC 7823 provides a 10 percent 
disability rating for vitiligo when exposed areas are 
affected.  A noncompensable rating is assigned when no 
exposed areas are affected.  As noted above, the veteran is 
already assigned the maximum rating under DC 7823.

The only applicable code allowing for a rating greater than 
10 percent is DC 7806.  Under the new regulations, diagnostic 
code 7806 provides for a 10 percent rating for dermatitis or 
eczema on at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period. 38 C.F.R. § 4.118 (2004). A 
30 percent rating is assigned for dermatitis or eczema on 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas affected or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past 12 month period. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that from August 30, 
2002, the veteran's vitiligo, more closely approximates the 
criteria for the current 10 percent rating. See 38 C.F.R. 
§§ 4.3, 4.7. In this regard, upon VA examination in January 
2004, there was some depigmentation on the veteran's penis 
and lower legs.  The veteran reported occasional mild 
itching.

VA outpatient treatment records were again devoid of 
complaints of vitiligo subsequent to August 2002. 

While a 10 percent rating is warranted from August 30, 2002, 
the objective evidence of record does not support an increase 
to 30 percent disabling.  Although not specifically measured, 
the areas described - the veteran's penis and lower legs - do 
not equate to 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  

Also, the veteran did not use systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly during the 
past 12 month period. In fact, he indicated that he took no 
medications for his vitiligo.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of vitiligo and its 
effects on the veteran's earning capacity and ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should his 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for vitiligo. See Gilbert, 
supra.

Initial Disability Evaluation Greater Than 10 Percent For 
Chronic Low Back Pain

The Board notes that the schedular criteria by which 
orthopedic disabilities of the spine are rated changed during 
the pendency of his appeal.  Specifically, on September 23, 
2002, a change to a particular diagnostic code (DC 5293) was 
made effective.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  
The veteran's chronic low back pain was originally rated 
under DC 5295 for lumbosacral strain.

The old rating criteria for impairment resulting from 
lumbosacral strain provided a 10 percent disability rating 
with evidence of characteristic pain on motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  A 20 percent disability required 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, and unilateral spine motion in the 
standing position.  Id.  The highest disability rating 
allowable under this DC, 40 percent, required evidence of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of these symptoms 
with abnormal mobility on forced motion.  Id.  

With regard to limitation of motion, the old rating criteria 
provided a 10 percent disability rating for evidence of 
slight limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).  The next higher evaluation of 20 
percent required evidence of moderate limitation of motion of 
the lumbar spine.  Id.  The highest rating allowable, 40 
percent, necessitated evidence of severe limitation of motion 
of the lumbar spine.  Id.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent disability rating 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (2004).  The next 
higher rating of 20 percent requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
disability rating necessitates evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id. 

As noted previously, VA regulations recognize that a part 
that becomes painful on use must be regarded as seriously 
disabled.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995), requires that problems such as pain 
on use be considered when evaluating a veteran's disability.  
Specifically, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or as a result of flare-ups.

Analysis

The veteran contends that his service-connected chronic low 
back pain is productive of greater disability than the 
current 10 percent disability rating indicates.  He reports 
that he experiences pain getting out of bed, occasionally 
experiences bladder incontinence, and at times cannot walk 
upright when his back goes out.  He reports that he gets a 
jabbing pain 10 to 20 times per day in the left side of his 
back.

At the VA examination in November 1997, the veteran was noted 
to have a full range of motion (FROM) in all planes of the 
dorsolumbar spine with pain on the extremes.  The examiner 
noted a diagnosis of low back pain, but found that he could 
not make a statement in accordance with DeLuca because it 
would be pure speculation.

Review of the veteran's post service VA treatment records 
does not reveal significant complaint directed at the 
veteran's chronic low back pain.  He was treated on several 
occasions for pain related to his cervical spine or pain in 
the shoulders; however, the Board finds that those complaints 
are not properly addressed under the current appeal for 
chronic low back pain.

The veteran underwent a VA examination in January 2004.  He 
reported that his pain radiated to his toes.  The pain was a 
dull pain that was worse at night.  Examination of the 
veteran's spine was normal.  He was noted to have a normal 
gait and was able to dress and undress without much 
difficulty.  On range of motion testing of the thoracolumbar 
spine, he had 90 degrees of forward flexion, 25 degrees of 
extension, and 30 degrees each in left and right lateral 
flexion and rotation.

The veteran's spine was noted not to be painful on motion; 
therefore, there was no objective evidence of such pain on 
motion found.  Sensory examination and reflexes were normal.  
He was noted to have no bladder or bowel incontinence.  X-ray 
examination of the lumbosacral spine showed mild 
osteoporosis, with minimal posterior narrowing of the L5-S1 
disc posteriorly.  The remainder of the vertebrae and the 
intervertebral disc spaces were normal, as were the pedicles, 
transverse processes, spinous processes, sacroiliac joints, 
and curvature.  The diagnoses were mild osteoporosis and 
minimal degenerative joint disease of the lumbosacral spine 
with no neurological involvement.

Significantly, relevant medical reports of record do not 
support the veteran's complaints.  In particular, multiple 
physical evaluations of his service-connected lumbar spine 
disability have provided essentially negative findings.  The 
Board does note that X-ray examination has shown some 
degenerative joint disease of the lumbosacral spine; however, 
physical examination of the veteran's thoracolumbar spine 
have been essentially normal.  These examinations have 
demonstrated normal gait and stance, no apparent objective 
evidence of discomfort (including on range of motion 
testing), essentially normal range of motion, as well as 
neurologically intact lower extremities.

Without evidence of moderate limitation of motion of the 
veteran's lumbar spine, a higher evaluation of 20 percent, 
pursuant to the old rating criteria, cannot be awarded.  See 
38 C.F.R. § 4.71a, DC 5292 (2003) (which requires evidence of 
moderate limitation of motion of the lumbar spine for the 
grant of a 20 percent disability evaluation).

Further, without evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral in the 
standing position, a higher evaluation of 20 percent pursuant 
to the old DC 5292 is not warranted.  See 38 C.F.R. § 4.71a, 
DC 5295 (2003).  

Moreover, without evidence of limitation of forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, the next higher evaluation of 
20 percent, pursuant to the new rating criteria, is not 
warranted.  Id.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).  

Additionally, the Board acknowledges the veteran's complaints 
of low back pain radiating down his left leg, but examination 
of his lumbar spine has demonstrated normal gait and stance, 
no apparent objective evidence of discomfort (including on 
range of motion testing), normal range of motion, as well as 
neurologically intact lower extremities with normal sensation 
and reflexes.  

In light of these negative findings on evaluation, the Board 
concludes that a disability rating greater than the currently 
assigned rating of 10 percent for the veteran's service-
connected chronic low back pain, based upon functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his low back, is not warranted.  The 
current evaluation of 10 percent adequately portrays the 
functional impairment (including pain and weakness) that the 
veteran experiences as a result of his service-connected low 
back disability.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5295, 
and 5237.

Initial Compensable Evaluation For Bilateral Pterygia And 
Pingueculae

The veteran's bilateral pterygia are currently rated as 
noncompensable under DC 6034.  38 C.F.R. § 4.84a DC 6034 
(2004).  This code provides that a pterygium is to be rated 
for loss of vision, if any.  Loss of central visual acuity is 
rated under Diagnostic Codes 6061 through 6079.  Under these 
codes an evaluation for loss of vision can range from 
anatomical loss of both eyes (100 percent) to impairment of 
20/50 in one eye and 20/40 in the other (10 percent).  
Impairment of 20/40 or better in both eyes is rated as 
noncompensable.  As there is no evidence of impaired field of 
vision or impaired muscle function of the veteran's eyes, 
Diagnostic Codes 6080 through 6092 are not relevant in this 
case.  

In this case, the veteran was afforded a VA examination in 
February 2004 to determine the extent and severity of his 
service-connected bilateral eye disorders.  During the 
examination, the examiner noted that the veteran's bilateral 
corrected vision was to 20/20 and 20/25.  The pterygia did 
not impact visual acuity and fields were full.  The examiner 
diagnosed bilateral pterygia that were not presently 
threatening his visual axis but were causing discomfort with 
mild to moderate epiphora secondary to the bilateral 
pterygia.

Based on the foregoing, a compensable rating for bilateral 
pterygia is not warranted under DC 6034.  In order to merit a 
compensable evaluation under Diagnostic Code 6034, loss of 
vision must be found.  Under Diagnostic Code 6079, the 
veteran's vision must be 20/50 in one eye and at least 20/40 
in the other in order to qualify for a 10 percent evaluation 
for loss of central visual acuity.  The veteran's corrected 
vision in this case was at worst 20/20 and 20/25.  
Additionally, no loss of field was found; therefore, a rating 
under Diagnostic Codes 6080 through 6092 is also not 
warranted.

The veteran's secondary epiphora is compensable under DC 
6025, which provides for a 20 percent disability rating for 
bilateral epiphora based upon interference with the lacrimal 
duct.  The Board finds that this is the most appropriate 
diagnostic code to evaluate the veteran's bilateral pterygia 
based upon the symptomatology associated with the disorder by 
both the veteran and the VA examiner.  He has asserted on 
several occasions that he involuntarily cries and must pull 
over if driving when these attacks occur.

The Board notes that 20 percent is the maximum schedular 
evaluation available under DC 6025.  The possibility of an 
extra-schedular evaluation for the veteran's bilateral eye 
disability has been considered. The present appeal does not 
present an exceptional or unusual disability picture with 
such factors as frequent hospitalization so as to preclude 
the use of the regular rating criteria.  Thus, an increased 
rating on an extra-schedular basis under 38 C.F.R. § 3.321 is 
not in order.

Initial Compensable Evaluation For Maxillary Sinusitis

The veteran's intention to pursue an appeal of the 
noncompensable disability rating assigned to his maxillary 
sinusitis is unclear.  He did not include the issue on his 
October 1998 VA Form 9 perfecting his appeals; however, the 
veteran's representative's disagreement with the evaluation 
was accepted as a substantive appeal.  The veteran noted in a 
February 2004 statement that he had no more problems with 
sinusitis beyond occasional green drainage.  

Sinusitis detected by X- ray only is rated noncompensable.  
Sinusitis manifested by one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting is assigned an evaluation of 
10 percent.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id.

An X-ray examination in November 1997 showed the left 
maxillary sinus to be "opacified".  His sinuses were found 
to be normal on VA physical examination at that time.  

At the February 2004 VA examination, the veteran reported 
that while he had some chronic sinus trouble in the past, he 
no longer had any problems in the past four to five years, 
and did not wish to apply for disability at the present time.  
The examiner diagnosed a history of maxillary sinusitis, but 
no present or ongoing symptoms or manifestations for four to 
five years.

As the preponderance of the competent medical evidence and 
the veteran's own statements show the service-connected 
maxillary sinusitis is essentially asymptomatic, the claim of 
entitlement to a compensable rating is denied.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to an initial disability evaluation greater than 
10 percent for vitiligo is denied.

Entitlement to an initial disability evaluation greater than 
10 percent for chronic low back pain is denied.

Entitlement to increased evaluation to 20 percent for 
bilateral pterygia and pingueculae with secondary epiphora is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an initial compensable evaluation for 
maxillary sinusitis is denied.


REMAND

Initial Compensable Evaluation For Duodenal Ulcer Disease, 
Status Postgastrectomy, With Chronic Gastritis And Benign 
Gastric Polyp

Review of the most recent VA examination reveals that it does 
not provide sufficient information to adequately apply the 
rating schedule to the veteran's service-connected 
gastrointestinal disorders.  The VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination.  38 C.F.R. § 3.159(c)(4) (2003).  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The examiner noted in February 2004 that the veteran had no 
signs of anemia, but then qualified that finding with the 
observation that the veteran received B12 injections because 
of his previous gastrectomy.  Review of the VA treatment 
records shows several diagnoses of anemia associated with the 
veteran's monthly injection of B12.

Review of the rating criteria for postgastrectomy syndromes, 
38 C.F.R. § 4.114 DC 7308 (2004) reveals that the anemia is 
one of the symptoms associated with severe postgastrectomy 
syndrome, for which a 60 percent disability rating is 
authorized.

The Board also notes that the AMC did not include this 
diagnostic code when it provided the veteran with the 
September 2004 Statement of the Case (SOC).  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected gastrointestinal disorders 
since March 2003.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current disability produced and 
manifestations of his duodenal ulcer 
disease, status postgastrectomy, with 
chronic gastritis and benign gastric 
polyp.  The claims folder should be made 
available to the examiner for review 
before the examination.  

The examiner must specifically address 
whether the veteran's B12 deficiency is 
"anemia" secondary to the veteran's 
partial gastrectomy.  The examiner should 
address whether the veteran has any 
manifestations of postgastrectomy 
syndrome including characteristic 
postgastrectomy circulatory symptoms and 
epigastric distress.  The examiner should 
also address whether the veteran 
currently has symptomatology consisting 
of any of the following:  nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
weight loss, or malnutrition.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


